TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 24, 2019



                                       NO. 03-18-00190-CV


                  Texas Health and Human Services Commission, Appellant

                                                  v.

                                    Anna Marroney, Appellee




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on February 27, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.